PER CURIAM.
As the b.-vias not appealed, the only question before us is as to the fault of the tug. It is sufficient to say that we concur in the findings and conclusion of the District Judge. The suggestion that the barge, after she left the tow and until she finally swung to her anchor, was a steam vessel — 1. e., “a vessel propelled by machinery”- — and required to navigate accordingly, although she had no motive power, nor means to regulate her course and speed! except fcy anchoring, does not commend itself. We find the evidence of the master of the tug unsatisfactory, and not consistent with the blue print submitted , as indicating his course. It seems entirely clear that for some time after lie started, and after the barge had cast off from the tow, he failed to keep a careful lookout. There was no one else on board who was standing _ look.out. We are not convinced by appellant’s argument that observation of five movements of the barge would have failed to advise the observer that tiie was a barge dropped by her tow on anchorage ground and about to anchor; and perceiving that, a careful navigator would not have persisted in swinging to the southward, but would have adhered to what he says was Mg original and usual intention “to get on the New York shore [or, rather, on the New York side of anchorage ground] before straightening down at all.” The decree is affirmed, but without interest from date of appeal, and with costs of this court to the barge Parker»